United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, PRINCETON POST
OFFICE, Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1532
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2012 appellant, through her attorney, filed a timely appeal of the May 1, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying disability
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she had any disability causally related
to her accepted aggravation of bilateral traumatic thoracic outlet syndrome.
On appeal, appellant’s attorney contends that OWCP’s May 1, 2012 decision should be
reversed on the grounds that the termination of appellant’s compensation benefits did not
consider the medical opinion of Dr. Dean L. Carlson, an orthopedic surgeon and an impartial
medical specialist, who found that she had thoracic outlet syndrome and resultant continuing
disability due to the accepted January 10, 2001 employment incident.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board with regard to the termination of
appellant’s compensation benefits.2 In a May 4, 2007 decision, the Board affirmed OWCP’s
January 24, 2005 termination of appellant’s wage-loss compensation and medical benefits
effective January 25, 2005 on the grounds that she no longer had any residuals or disability
causally related to her January 10, 2001 employment-related contusions of the left hip and
bilateral knees, cervical and lumbar strains and right knee meniscus tear. The Board also found
that appellant did not establish any continuing employment-related residuals or disability after
January 25, 2005. The facts as set forth in the Board’s decision are incorporated by reference.3
On February 2, 2009 appellant submitted medical reports dated November 18, 2008 from
Dr. David O. Weiss, an attending Board-certified orthopedic surgeon, which addressed her back
pain, physical limitations and permanent impairment to her bilateral upper and lower extremities.
In reports dated September 9, 2010 and October 18, 2011, Dr. Carlson advised that
appellant had bilateral traumatic thoracic outlet syndrome due to the April 15, 2001 employment
incident and aggravated by the January 10, 2001 employment incident.4 He determined that
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment she had 3 percent impairment to the right upper extremity, 24 percent
impairment to the left upper extremity and 1 percent impairment to the right lower extremity.
Dr. Carlson concluded that appellant reached maximum medical improvement on
September 9, 2010.
In a January 18, 2012 decision, OWCP accepted appellant’s claim for aggravation of
bilateral traumatic thoracic outlet syndrome.
By letter dated January 27, 2012, appellant, through her attorney, requested that OWCP
reopen her claim for merit reconsideration under 5 U.S.C. § 8128(a). Counsel noted that
OWCP’s January 25, 2005 termination decision was based on a May 27, 2004 report of
Dr. Robert Dennis, a Board-certified orthopedic surgeon and an impartial medical specialist,
which found that appellant had thoracic outlet syndrome, but concluded that the diagnosed
condition was not causally related to either the April 15, 2000 or January 10, 2001 employment
2

Docket No. 06-1640 (issued May 4, 2007).

3

Under File No. xxxxxx163 OWCP accepted that on January 10, 2001 appellant, then a 34-year-old part-time
flexible city carrier, sustained contusions of the left hip and bilateral knees, cervical and lumbar strains and a right
knee meniscus tear as a result of a motor vehicle accident which occurred in the performance of duty. It authorized
right knee arthroscopic surgery which she underwent on December 27, 2001. On July 7, 2003 and April 6, 2006
OWCP accepted that appellant sustained a recurrence of disability on May 24, and 29, 2001, respectively, causally
related to her January 10, 2001 employment injuries. Under a prior claim assigned File No. xxxxxx523, it accepted
that on April 15, 2000 appellant sustained neck and lumbar strains due to a motor vehicle accident. These claims
have been consolidated, with File No. xxxxxx523 serving as the master file.
4

The Board notes that Dr. Carlson was selected as an impartial medical specialist to resolve a conflict in medical
opinion between Dr. Weiss and Dr. David Rubinfeld, a Board-certified orthopedic surgeon and an OWCP referral
physician, as to whether appellant had any permanent impairment causally related to her accepted employment
injuries.

2

injuries.5 He further noted Dr. Carlson’s opinion that appellant had thoracic outlet syndrome due
to the January 10, 2001 employment incident and contended that the termination decision should
be reversed because it was based on an erroneous factual and medical background. Counsel
requested that OWCP retroactively authorize the left first rib resection appellant underwent on
March 12, 2004 to treat her accepted left thoracic outlet syndrome.
Appellant submitted a November 23, 2011 report from a physician whose signature is
illegible which indicated that she had post-traumatic thoracic outlet syndrome and listed her
physical restrictions.
In a February 15, 2012 work capacity evaluation, Dr. Stuart Hochron, a Board-certified
internist, advised that appellant was unable to perform her regular work duties, but she could
work eight hours per day with permanent restrictions secondary to her thoracic outlet syndrome.
In a May 1, 2012 decision, OWCP reopened appellant’s claim under section 8128(a) of
FECA and denied her request for disability compensation. It found that there was no evidence
establishing that the January 24, 2005 termination decision was made in error with regard to the
originally accepted employment injuries. OWCP further found that no medical evidence
submitted subsequent to the issuance of the termination decision established any disability
causally related to the accepted thoracic outlet syndrome. It, however, found that appellant was
entitled to medical benefits for this accepted condition only and retroactively authorized her
March 12, 2004 left rib resection procedure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.6 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.7 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.8 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific diagnosis of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.9

5

The Board notes that Dr. Rubinfield opined in a February 12, 2004 report that appellant’s thoracic outlet
syndrome was not due to the accepted January 10, 2001 employment incident or disabling.
6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
7

See Amelia S. Jefferson, supra note 6; see also David H. Goss, 32 ECAB 24 (1980).

8

See Edward H. Horton, 41 ECAB 301 (1989).

9

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.10 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.11
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.12 Disability is not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as the term is used in FECA.13
ANALYSIS
OWCP initially accepted appellant’s claim for contusions of the left hip and bilateral
knees, cervical and lumbar strains and a right knee meniscus tear. On January 24, 2005 it
terminated her wage-loss compensation and medical benefits effective January 25, 2005 on the
grounds that she no longer had any residuals or disability causally related to these accepted
conditions. OWCP subsequently accepted appellant’s claim for aggravation of bilateral
traumatic thoracic outlet syndrome. Appellant claimed compensation for disability, contending
that OWCP’s January 24, 2005 termination decision was improper as it was based on an
erroneous factual and medical background with regard to this accepted condition.14 On May 1,
2012 OWCP denied her claim for disability. Appellant has the burden of establishing by the
weight of the substantial, reliable and probative evidence, a causal relationship between her
claimed disability and the accepted conditions.15 The Board finds that she did not submit
sufficient medical evidence to establish the claimed disability due to her accepted aggravation of
bilateral traumatic thoracic outlet syndrome.
Dr. Weiss’ November 18, 2008 reports addressed appellant’s back pain, physical
limitations and permanent impairment to her bilateral upper and lower extremities.
Dr. Hochron’s February 15, 2012 work capacity evaluation found that, although appellant could
not perform her regular work duties, she could work eight hours per day with permanent
restrictions secondary to her accepted thoracic outlet syndrome. Neither physician provided a
10

See Viola Stanko (Charles Stanko), 56 ECAB 436 (2005); see also Naomi A. Lilly, 10 ECAB 560, 572573 (1959).
11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 464 (2005).

12

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

13

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

14

The Board notes that the issue of disability causally related to the accepted employment-related contusions of
the left hip and bilateral knees, cervical and lumbar strains and a right knee meniscus tear has already been
addressed in the Board’s prior May 4, 2007 decision in this case. Supra note 2.
15

Alfredo Rodriguez, 47 ECAB 437 (1996).

4

rationalized medical opinion addressing appellant’s disability for work due to the accepted
thoracic condition. The Board has held that a physician’s opinion, which does not address causal
relationship, is of diminished probative value.16 The Board finds, therefore, that the reports of
Drs. Weiss and Hochron are insufficient to establish appellant’s burden of proof.
The November 23, 2011 report which contained an illegible signature lacks probative
medical value as the author cannot be identified as a physician.17
Appellant has failed to submit rationalized medical evidence establishing that her claimed
disability resulted from residuals of her accepted employment-related thoracic condition.
Appellant’s attorney contended before OWCP and on appeal that OWCP’s termination
decision should be reversed on the grounds that it did not consider Dr. Carlson’s opinion that she
had employment-related thoracic outlet syndrome and resultant continuing disability. While
Dr. Carlson’s report found that appellant’s thoracic condition was causally related to the
accepted April 15, 2001 employment incident and aggravated by the January 10, 2001
employment incident, this evidence was not before OWCP at the time it issued its final
termination decision. The evidence at that time, as represented by the opinions of Drs. Dennis
and Rubinfeld established that appellant did not sustain thoracic outlet syndrome due to the
April 15, 2000 and January 10, 2001 employment injuries. Moreover, Dr. Carlson only
addressed the extent of appellant’s permanent impairment under the A.M.A., Guides. He did not
provide a medical opinion addressing her disability due to the accepted thoracic condition.18 The
Board finds that appellant has failed to establish that she sustained any disability causally related
to the accepted employment-related thoracic outlet syndrome.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she had any disability causally
related to her accepted aggravation of bilateral traumatic thoracic outlet syndrome.

16

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
17

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

18

A.D., supra note 16.

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 7, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

